Exhibit 10.43

(LOGO) [c93011p9301103.gif]

___________ 2009

Personal & Confidential

Officer Name

Dear ___________,

On behalf of Verint, I would like to express our appreciation for the on-going
hard work and contribution you continue to make as an executive officer of
Verint (the ‘Company’).

I am pleased to confirm your eligibility to receive a special bonus payment (the
“Special Bonus”). The Special Bonus is in addition to your base salary and any
other cash or other incentive program for which you may be eligible. The total
amount of this Special Bonus is U.S.$               . It will be paid in two
equal installments, with the first payment in April, 2010 and the second in
April, 2011 (each, an applicable “Payment Date”) [in local currency at the time
the payment is made].

In order to receive this bonus, you must be employed by the Company on the
Payment Date. In the event your employment is terminated for any reason prior to
the applicable Payment Date, you will forfeit the Special Bonus. However, you
will receive any unpaid portion of the Special Bonus if your employment is
terminated by the Company without Cause ([as defined and determined in
accordance with the terms of your Employment Agreement][as defined on Annex I
hereto]), with such payment to be made within 30 days following your
termination.

As with all compensation information, we expect you to hold information about
this additional bonus in the strictest confidence.

The target amount of the Special Bonus is the gross payment prior to any
statutory or voluntary withholding. Please note that the Special Bonus is a
one-time special benefit and will not become part of your compensation package
and will not be considered in calculating any other benefits, except as required
by law.

Should you have any questions, please do not hesitate to contact me. Please know
that your continued support and dedication are recognized and valued.

Cordially,

Dan Bodner
Chief Executive Officer

 

1



--------------------------------------------------------------------------------



 



Annex I1

“Cause” shall mean one or more of the following:



  1.  
conviction of, or plea of guilty or no contest to, a crime which is punishable
by more than one year in prison;



  2.  
an indictment for a crime involving dishonesty or fraud;



  3.  
willful and intentional breach by the executive of his obligations to the
Company or of the term of executive’s employment contract (from and after the
time it is signed), in each case, which is materially harmful to the Company;



  4.  
willful misconduct, or any dishonest or fraudulent act or omission, which is
materially harmful to the Company;



  5.  
a violation of any U.S. or local securities or financial reporting laws, rules
or regulations, or any policy of the Company relating to the foregoing;



  6.  
violation of the Company’s policies on harassment, discrimination or substance
abuse; or



  7.  
executive’s gross negligence, gross neglect of duties, or gross insubordination.

But, in the case of clauses 3, 4, or 7 of this definition, if such conduct is
capable of being cured, such conduct will only be considered “Cause” if the
Company has first notified executive in writing of such circumstance and
executive has failed to cure, to the extent curable, it within 15 days of
receiving such notice.

 

1  
Include only for executive officers who do not have a formal employment
agreement.

 

2